Chambers, J.,
delivered the opinion of this court.
The sole question in this case is, whether, by the true interpretation of the act of 1st April 1841, ch. 23, imposing a direct tax, the twenty cents in the hundred dollars, thereby directed to be levied, included the commission allowed to collectors, or whether such commissions were to be paid by an additional levy.
The 62nd section directs the counties to defray all expenses not provided for by the law. The only provision which could be contemplated, must have been a provision for the payment of such expense. If an expense provided for, is taken to be an expense which the act directs to be incurred, then all the expenses incident to the execution of this law are provided for. Thus the 27th section directs the clerks of the levy courts to perform certain duties, for such compensation as the said courts may deem proper. The 47th section directs the collectors to perform certain duties for a compensation, (not less than three, nor more than six per centum on the monies paid by him,) to be fixed by the said levy courts. In neither is it expressly said, out of what fund shall the compensation be taken. Is the expense in the one cas e provided for by the act, and not in the other? The 46th section makes it the duty of the collectors to collect certain proportions of the tax on or before certain specified days; and the 47th section requires them, on the same days, to pay over to the collector all *376monies collected, or which ought to have been collected on those days respectively, evidently intending, that the payment should be of the proportions of the assessment, whieh proportions were, in the contemplation of the legislature, aliquot parts of the whole assessment.
Some reliance has been placed on the language of the 47th section, which gives the commission on the money “paid into the treasury,” and not on the amount collected; but it will appear, by reference to the 45th section, that so far as relates-to the counties for which collectors are, by the act appointed, the per centum allowed for commission, appears to be allowed' as to some, ón the amount paid over, and as to others, on the amount assessed, in cases where it was quite impossible to design thereby, any difference in the fund from which they were to be paid.
We think it clear, from all the sections referred to, that the act designed the clear sum of twenty cents in the hundred dollars to be paid into the treasury.
JUDGMENT AFFIRMED.